In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Rappaport, J.), dated September 17, 1999, as granted that branch of the motion of the defendant IKEA U.S., Inc. d/b/a IKEA Long Island which was for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court properly granted summary judgment to the defendant IKEA U.S., Inc., d/b/a IKEA Long Island. Ritter, J. P., S. Miller, Friedmann and Smith, JJ., concur.